Case 1:20-cv-01001-DCJ-JPM Document 6 Filed 09/14/20 Page 1 of 1 PageID #: 20




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 GUENE MOHAMED,                        CIVIL DOCKET NO. 1:20-CV-01001-P
 Petitioner

 VERSUS                                JUDGE DAVID C. JOSEPH

 WARDEN,                               MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                JUDGMENT

       For the reasons stated in the Report and Recommendation (ECF No. 3) of the

Magistrate Judge previously filed herein, and after a de novo review of the record

including the Response in Support filed by Petitioner (ECF No. 4), and having

determined that the findings and recommendation are correct under the applicable

law;

       IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

enjoining Respondents from transferring him from LaSalle Correctional Center while

his § 2241 Petition is pending is DENIED.

       THUS DONE AND SIGNED in Chambers, this 9th day of September, 2020.



                                     _____________________________________
                                     DAVID C. JOSEPH
                                     UNITED STATES DISTRICT JUDGE
